     Case 1:10-cv-01886-AWI-SKO Document 89 Filed 12/02/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    RUSH SPINKS, JR.,                                   No. 1:10-cv-01886-AWI-SKO (PC)

12                       Plaintiff,
                                                          ORDER DENYING PLAINTIFF’S MOTION
13           v.                                           FOR RELIEF FROM FINAL JUDGMENT

14    E. LOPEZ,                                           (Doc. 85)

15                       Defendant.
16

17          Plaintiff Rush Spinks, Jr., is a state prisoner appearing pro se in this closed civil rights

18   action. This matter was referred to a United States magistrate judge pursuant to 28 U.S.C. §

19   636(b)(1)(B) and Local Rule 302.

20          On March 24, 2014, the Court adopted findings and recommendations issued by the

21   assigned magistrate judge (Doc. 65), granting Defendant’s motion for summary judgment (Doc.

22   41) and closing this action. (Doc. 73.) On July 2, 2020, Plaintiff filed a motion for relief from

23   final judgment pursuant to Rule 60 of the Federal Rules of Civil Procedure. (Doc. 85.) Plaintiff

24   brought the motion on the grounds that “Defendant, Defendant’s medical expert, and Defendant’s

25   counsel … commit[ed] fraud upon the Court.” (Id. at 2.) No opposition was filed, and on October

26   26, 2020 and November 23, 2020, Plaintiff filed requests for entry of default against Defendant E.

27   Lopez on that basis. (Doc. Nos. 86 and 88.)

28          Under Rule 60(b), “the court may relieve a party … from a final judgment, order, or
     Case 1:10-cv-01886-AWI-SKO Document 89 Filed 12/02/20 Page 2 of 3


 1   proceeding for the following reasons: (1) mistake, inadvertence, surprise, or excusable neglect;

 2   (2) newly discovered evidence . . . ; (3) fraud . . . , misrepresentation, or misconduct by an

 3   opposing party; (4) the judgment is void; (5) the judgment has been satisfied, released, or

 4   discharged; . . . or (6) any other reason that justifies relief.” Fed. R. Civ. P. 60(b). “A motion

 5   under Rule 60(b) must be made within a reasonable time—and for reasons (1), (2), and (3) no

 6   more than a year after the entry of the judgment or order or the date of the proceeding.” Fed. R.

 7   Civ. P. 60(c)(1).

 8          The Court finds that Plaintiff’s motion falls under reason (3), i.e., alleged fraud,

 9   misrepresentation, or misconduct by the opposing party. (See Doc. 85 at 18-28.) Pursuant to Rule
10   60(c)(1), Plaintiff had one year to file such a motion after the entry of final judgment, i.e., up until

11   March 24, 2015. The present motion, therefore, is more than 5 years overdue.

12          Plaintiff suggests that his motion should fall under reason (6) because the defendant, a

13   medical expert, and defense counsel allegedly committed fraud on the Court. (See Doc. 85 at 3-4.)

14   The Court disagrees. In his motion, Plaintiff contends that Defendant and a medical expert

15   committed perjury or withheld evidence in declarations submitted to the Court in support of a

16   motion for summary judgment. (See id. at 13-28.) The Court does not find that the alleged

17   misconduct constitutes fraud on the court. See United States v. Estate of Stonehill, 660 F.3d 415,

18   444 (9th Cir. 2011) (“[m]ere nondisclosure of evidence … [or] perjury by a party or witness, by

19   itself, is not normally fraud on the court”) (internal quotation marks and citation omitted).
20   Plaintiff appears to attempt to circumvent this general rule by alleging that defense counsel

21   participated in the fraud. (See Doc. 85 at 28-29.) Cf. Estate of Stonehill, 660 F.3d at 444 (“[s]ome

22   courts … have suggested that perjury should not usually constitute fraud on the court unless an

23   attorney or other officer of the court was a party to it”) (internal quotation marks and citation

24   omitted). However, Plaintiff’s allegations regarding defense counsel’s participation are purely

25   speculative and are certainly not based on clear and convincing evidence. Id. at 443-44 (courts

26   “exercise the power to vacate judgments for fraud on the court … only when the fraud is
27   established by clear and convincing evidence”) (internal quotation marks and citation omitted).

28          Further, Plaintiff provides no reason why an opposition should be required to a motion

                                                         2
     Case 1:10-cv-01886-AWI-SKO Document 89 Filed 12/02/20 Page 3 of 3


 1   filed more than six years after this case was closed and the Court sees none. See Harris v. Corr.

 2   Corp. of Am., 2012 WL 12893997, at *1 (M.D. Fla. Oct. 18, 2012), aff'd, 546 F. App'x 885 (11th

 3   Cir. 2013).

 4          Accordingly, IT IS HEREBY ORDERED that:

 5          1. Plaintiff’s motion for relief from final judgment (Doc. 85) is DENIED;

 6          2. Plaintiff’s requests for entry of default (Doc. Nos. 86 and 88) are DENIED; and

 7          3. No further filings will be entertained in this closed case.

 8
     IT IS SO ORDERED.
 9
10   Dated: December 2, 2020
                                                 SENIOR DISTRICT JUDGE
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                       3
